HARDEST, P. J.
Upon sufficient evidence, the trial court has found that the transfers made on the - day of September, 1880, by Lucien Moses, the judgment debtor, to his wife, Mary E. Moses, in settlement of her claims against her husband, were with a fraudulent intent on the part of the husband, and he has refused to find that the wife accepted and received the property without any intent to defraud his creditors: It was claimed upon the trial that the transfers of property worth $22,500 were made for the payment of an indebtedness of some $28,000 then claimed to be owing by the husband to the wife. The evidence failed to establish such an indebtedness, to the extent claimed by the defendants. On the contrary the evidence warranted the conclusion of the trial judge that the indebtedness at that time was only $12,-157.18. It therefore appears that the transfers were not made for a full, adequate, and sufficient consideration. The circumstances disclosed by the evidence in the case induced the court, in the exercise of its equity jurisdiction, to permit the transfers to stand as security for the indebtedness actually existing in favor of the transferee. The relief thus granted was in accordance with the rule laid down by Chancellor Kent in Boyd v. Dunlap, 1 Johns. Ch. 478, which was approved and followed in Friedman v. Hirsch, (Sup.) 18 N. Y. Supp. 85. In Clements v. Moore, 6 Wall. 312, Swayne, J., said, in speaking of a somewhat similar case:
*730“The equity appealed to, while it scans the transaction with the severest scrutiny, looks at all the facts, and, giving to each one its due weight, deals with the subject before it according to its own ideas of right and justice. * * It allows a security to stand for the amount advanced upon it.”
The doctrine is stated and applied in Bigelow v. Ayrault, 46 Barb. 143, and is recognized in Van Wyck v. Baker, 16 Hun, 169; Pond v. Comstock, 20 Hun, 493.
We are not willing to assent to the contention of the appellant that, in the absence of an affirmative finding of fraud or fraudulent intent on the part of Mary E. Moses, the plaintiff is entitled to no relief. Dudley v. Danforth, 61 N. Y. 626, was an action at law, and upon an entire different state of facts, and there was a finding in that case “that the purchase and sale was made in good faith for the purpose of paying to plaintiffs an honest debt owed by Edget to them.” Parker v. Conner, 93 N. Y. 118, was an action at law, and there was evidence tending to prove that the plaintiff paid “a valuable and adequate consideration for the chattels in question.” In Murphy v. Briggs, 89 N. Y. 447, the mortgage, which was allowed to remain, was shown to be for a valid indebtedness, and there was “no ground for claiming that such transfer was invalid” as to the attacking creditor.
2. It is insisted in behalf of the appellants that Lucien Moses, the husband, was primarily liable to support and maintain his wife, and that she was not,.in law, bound to bear the burden of her maintenance or the living expenses incurred by either of them out of her separate property; and our attention is called to Hendricks v. Isaacs, 117 N. Y. 411, 22 N. E. 1029; Maxon v. Scott, 55 N. Y. 247; Hallock v. Bacon, (Sup.) 19 N. Y. Supp. 101; Winkler v. Schlager, 64 Hun, 83, 19 N. Y. Supp. 110,—which cases recognize the obligation of a husband- to support and maintain his wife. It is also contended by the appellants that a pre-existing indebtedness furnishes a proper foundation for the transfer of property, and they call our attention to Murphy v. Briggs, 89 N. Y. 446; Seymour v. Wilson, 19 N. Y. 421; Pond v. Comstock, 20 Hun, 492, affirmed 87 N. Y. 627; Bank v. Fitch, 48 Barb. 344. And they call our attention to Hale v. Stewart, 7 Hun, 591, where a conveyance was upheld to a creditor by his debtor to secure a bona fide debt, although the debtor was left with no other property from which another creditor could enforce payment of a debt; and to Carpenter v. Muren, 42 Barb. 300, to the same effect; and the same doctrine stated by this court in Bishop v. Stebbins, 41 Hun, 247; and to Plow Co. v. Wing, 85 N. Y. 241, where it was held that money received by the husband at a time when he could have claimed it jure mariti furnished a foundation for a conveyance to her,—and insist that the whole of the claims included in the settlement of 1880 should be allowed. In speaking of some of the items charged in the account that were rejected, in the thirteenth finding of fact, the court says:
“That all oí these moneys are claimed to have been paid out, hut the parties are unable to give any definite account of the way they were disposed of. That they were used in part for living expenses, and in part for the benefit *731of the separate estate of the wife, but no credit was given to the husband for such expenditures for the benefit of said separate estate.”
It is further found:
“That there was no understanding or expectation that the husband should ever account for or pay over to the wife the said amounts of interest and rents mentioned in the last finding, so received and expended, or that the same should ever constitute an indebtedness between them, and the same, and the interest thereon, was improperly included in said account. That the payments made on account of the wife’s separate property, mentioned in the last finding, equal the small items for property sold, and the latter was not properly included in the account.”
The evidence warranted the finding on the part of the court that the moneys received by the husband from the wife from her income were expended, with her knowledge and consent, to defray the expenses and maintenance of the two, and in eliminating the moneys derived from her from the settlement of September 2, 1880. Hendricks v. Isaacs, 117 N. Y. 411, 22 N. E. 1029; Smith v. Smith, 125 N. Y. 229, 26 N. E. 259; Patterson v. Hill, 61 Iowa, 534, 16 N. W. 599; Gleghorne v. Gleghorne, 118 Pa. St. 383, 11 Atl. 797; Hinney v. Phillips, 50 Pa. St. 382; Clark v. Rosenkrans, 31 N. J. Eq. 665; Edelen v. Edelen, 11 Md. 415; Johnston v. Johnston, 31 Pa. St. 450.
We think the evidence before the trial court fully warranted the conclusion reached by it in cutting down the claims of Mary E. Moses to the sum of $12,157.18, as stated in the findings of the court, and that “said conveyances and transfers of real and personal property and cash made and executed by said defendant Lucien Moses to said defendant Mary E. Moses on or about September 2, 1880, * * were, and each of them is, fraudulent and void, as against the plaintiff and his said judgment and claims, and should be vacated and set aside,” and in finding, also, as a matter of law, “that the defendant Mary E. Moses is entitled to hold said deed and conveyances of real estate and transfers of personal property and cash as security only for the said indebtedness existing from said Lucien Moses, to her at the time thereof, to wit, $12,157.18, and interest thereon from September 2, 1880, less any sums found due from her upon the accounting herein,” and that it was proper to appoint a receiver, and to order an accounting before a referee, and to move for a further judgment upon the coming in of the report of the referee. Coleman v. Burr, 25 Hun, 239, affirmed, 93 N. Y. 18; Paper Co. v. O’Dougherty, 36 Hun, 86. In Bank v. Guenther, 123 N. Y. 568, 25 N. E. 986, in considering an agreement made by a wife to support the family, it was said by the court that “she has the right to perform it, and, having done so, she cannot recall what she has paid, or require her husband to reimburse her.”
3. Although some of the items which were allowed and included in the balance ascertained by the trial court, and stated at $12,-157.18, were unliquidated, it must be assumed that the parties at that time so far adjusted the claims and attempted to pay the indebtedness to the wife by the transfers, and that from the time *732■of the transfers she was entitled to interest upon the balance as thus ascertained. Robinson v. Stewart, 10 N. Y. 189.
4. It was in accordance with well-established precedents for the trial judge to direct the referee, in stating the accounts of the parties, to take into consideration interest on the items. In Butler v. Stoddard, 7 Paige, 163, the chancellor, in ordering a reference to the master in a case somewhat analogous to this, directed him to allow “interest as shall be just.” That case was affirmed by the court of errors, (20 Wend. 509,) and is referred to approvingly by Judge Denio in Robinson v. Stewart, supra. 'Appellants complain of the mode of computation of interest adopted by the referee, which was the mode prevailing among merchants charging and crediting interest on the items on either side' under the rule -denominated the “Merchants’ Rule,” which is stated in Stoughton v. Lynch, 2 Johns. Ch. 209. In Hart v. Dervey, 2 Paige, 207, it is said that the mercantile mode of computation in cases of running accounts is the more convenient mode, and that it is not usurious, and may be adopted by parties who agree thereto. In the case before us, there is no agreement of the parties upon which the mercantile mode adopted by the referee can rest. The referee was requested, in stating the account, to do so “upon the principle -of partial payments,” and an exception was taken to his refusal. It seems reasonable that Mrs. Moses should, upon the $12,157.18, receive interest computed under the partial payment rule, (see Connecticut v. Jackson, 1 Johns. Ch. 16,) and that she should be allowed interest upon the sums expended for taxes, necessary repairs, and the items with which she is credited in the report, (Peyser v. Myers, (Sup.) 18 N. Y. Supp. 744, and cases cited.) In Mann v. Lawrence, 3 Bradf. Sur. 424, it was held proper to credit an executor with interest on sums expended out of his own money to discharge claims for the benefit of the estate held by him. This rule seems to us equitable and just, and that, when Mrs. Moses received moneys from the estate, she should be permitted to take therefrom the expenditures made by her, with proper allowance •of interest, and the balance of the sum received by her should be applied in extinguishment of the indebtedness held by her, (Cowing v. Howard, 46 Barb. 584;) and, if the receipt and payment took place at the same time, “one sum should be allowed to compensate the other, as far as it goes,” (Morton v. Ludlow, 5 Paige, 519.) The interlocutory decree should contain a provision directing the accounting and allowance of interest upon the rule relating to partial payments. The interlocutory judgment must be modified so that it shall contain such a provision. Interlocutory judgment modified as stated in the opinion, and, as so modified, affirmed. •Order confirming the report of the referee and final judgment reversed, with costs of this appeal to the appellants, payable out of the fund, and report sent back to the referee to amend, after computing interest under the rule as to partial payments. All concur.